DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner’s reason for allowance, as Applicant’s reply dated 07/29/2022 makes evident the reasons for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of amendments and Applicant’s remarks with respect to the claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for Examiner’s reason for allowance is necessary (see MPEP 1302.14)
The relevant prior arts are identified below:
Tan (US 7,940,678) teaches a method for failure detection on a bidirectional forwarding link mainly includes: sending, by one side of a BFD session, a BFD packet to the opposite side of the BFD session, and detecting a BFD packet sent by the opposite side, and starting, by the local side of the BFD session, BFD session detection when receiving a first BFD packet sent from the opposite side. By the method of the invention, it can be avoided that a router misinforms that failure occurs on a BFD session link due to difference of delays needed to deliver a BFD session parameter from a negotiation module of the router to a detection module.

Filsfils et al. (US 8,082,340) teaches a technique distinguishing between link and node failure using bidirectional forwarding detection (BFD) in a computer network. According to the novel technique, a BFD session is established over a first link between a monitoring node and a first interface of a monitored node. In addition, one or more novel unidirectional BFD (uBFD) sessions from one or more corresponding other interfaces of the monitored node to the monitoring node (e.g., as configured by the monitored node to detect its failure), the one or more uBFD sessions traversing links other than the first link (e.g., “not-via” the monitored node) are established, the one or more uBFD sessions traversing links other than the first link (e.g., “not-via” the monitored node). For instance, the one or more uBFD sessions correspond to one or more line cards of the monitored node. In response to detecting a lack of connectivity resulting from, e.g., failure of the BFD session, the monitoring node determines that the first link has failed if at least one uBFD session is operational. Moreover, in response to detecting failure of the BFD session and all of the one or more uBFD sessions, the monitoring node determines that the monitored node has failed. 

Singh et al. (US 20170195209) discloses a technique to reduce false alarms in network devices utilizing keepalive messaging schemes. In order to potentially avoid false alarms, a transmitting network device adjusts quality of service QOS/TOS settings in keep-alive probe packets that are sent later in a current detection interval such that the keep-alive probe packets have escalating priorities. In addition, for keep-alive probe packets that are sent later in the current detection interval, the network device may also insert host-level preferential indicator within each of the packets to request preferential treatment at both itself and the peer network device.

Jose et al. (US 9,769,017) discloses techniques for providing an indication of an impending control plane disruption of a router using forwarding plane liveliness detection protocols. A forwarding plane of the router outputs liveliness detection messages that, when received by a peer router, provide an indication that the forwarding plane is operational and able to forward packets. When constructing the liveliness detection messages, the forwarding plane may embed additional information indicative of any impending disruption in the control plane of the network device. In this way, the forwarding plane of the transmitting router provides an indication to the peer router that, although currently operational, the control plane of the router may in the near term become non-operational. The peer router, in response to receiving an enhanced liveliness detection message indicating an impending control plane disruption, suppresses a recovery action otherwise triggered by a loss of communication with a control plane of the network device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454